DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          Claim(s) 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being 

unpatentable over Li (US 2004/0267103), in view of Lynn (US 6,223,064).

          Li teaches:
          In regards to claim 2, Li discloses a patient monitoring system comprising: (10, 20 fig(s) 2-3, ‘sensor assembly’, ‘monitoring device’)

          a light emitter configured to emit energy into a tissue site of a patient; (30 fig. 3, ‘emitter’; para(s) 0052-0061) 

          a detector configured to detect a response from the tissue site responsive to the emission of energy into the tissue site of the patient; (32 fig. 3, ‘detector’; para 0066)

          one or more hardware processors configured to: (18 fig. 3; para 0067, ‘microcontroller’)

          determine a plurality of hemoglobin concentration measurements over time for the tissue site based on the detected response; (para(s) 0043, 0052-0061)


          Li does not teach:

          perform a frequency transform on the plurality of hemoglobin concentration measurements; and 

          display a plurality of frequency components on a display screen of a patient monitor based on the performed frequency transform of the plurality of hemoglobin concentration measurements.  

          Lynn teaches:


          perform a frequency transform on the plurality of hemoglobin concentration measurements; and (53-59 col 25; 10-16 col. 24; fig. 12, ‘although the method is to determine a apnea condition, it uses epochs of Sp02 wave forms via FFT analysis.’) 

          display a plurality of frequency components on a display screen of a patient monitor based on the performed frequency transform of the plurality of hemoglobin concentration measurements. (53-59 col 25; 1016 col. 24; fig. 12, ‘although the method is to determine an apnea condition, it uses epochs of Sp02 wave forms via FFT analysis.’ 

          It would have been obvious before the effective filing date of the invention to combine the ‘physiological parameter monitoring system’ of Li with the ‘microprocessor system’ of Lynn in order to provide a patient monitoring system to analyze total hemoglobin or the desired parameters for diagnosis used to determine the over-all health of a patient.


          In regards to claim 3, Li discloses a patient monitoring system of Claim 2, (see claim rejection 2) wherein the one or more hardware processors are further configured to determine an oxygen saturation of blood flow into the tissue site based on the detected response. (para(s) 0053, 0056-0061)  


          In regards to claim 4, Li discloses a patient monitoring system of Claim 3, (see claim rejection 3) wherein the oxygen saturation is displayed on the display screen. (para(s) 0053, 0056-0061; 20 fig(s) 3-4)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852